Citation Nr: 1606618	
Decision Date: 02/23/16    Archive Date: 03/01/16

DOCKET NO.  10-02 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD), effective September 2, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to December 1971.  He had service in the Republic of Vietnam from April 1970 to March 1971.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the RO.  

In April 2015, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  The VA will notify the Veteran if further action is required.


REMAND

The Veteran was last examined by the VA in May 2012 to determine the severity of his service-connected PTSD.  During his April 2015 hearing, the Veteran suggested that his PTSD had gotten worse but that his symptoms were masked by extensive medication.

Records reflecting the Veteran's VA treatment through December 2014 have been associated with the claims file.  In January 2013, he called the VA medical center and reported that he was having trouble with depression.  He was feeling hopeless and crying.  His medication was adjusted.  

Because the Veteran's latest VA examination is almost 4 years old and because he has reported psychiatric problems since that time, additional development of the record is warranted.  Accordingly, the case is remanded to the AOJ for the following actions:  

1.  The AOJ must also ask the Veteran for the names and addresses of the health care providers (VA and non-VA) who treated him and/or the names and addresses of the medical facilities where he was treated for PTSD since December 2014.  

Then, the AOJ must contact those health care providers and medical facilities DIRECTLY and request the records reflecting the Veteran's PTSD treatment.  Such records should include, but are not limited to, reports of office visits, outpatient treatment records, emergency room records, ambulance records, hospital discharge summaries, reports of psychiatric/psychologic counseling, social work reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

If such records are held by an entity affiliated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

If the requested records are not held by an entity not affiliated with the federal government, and those records are unavailable, the AOJ notify the Veteran and his representative in accordance with the provisions of 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(e) (2015).

2. When the actions in part 1 have been completed, schedule the Veteran for a psychiatric examination to determine the severity of his service-connected PTSD.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The VA examiner must set forth the symptoms supporting the diagnosis of PTSD.  The examiner must also DISTINGUISH those symptoms from any other psychiatric disorder found to be present.  The examiner's considerations should include, but are not limited to, the records from the Arrowhead Regional Medical Center and the Long Beach Memorial Medical Center Hospital reflecting the Veteran's treatment from June 2000 through August 2000 for a traumatic brain injury sustained in a June 2000 motor vehicle accident.   

The examiner must also comment on the effects of the service-connected PTSD on the Veteran's ordinary activity, including his ability to work and his ability to perform the activities of daily living. 

In addition, the examiner should assign a Global Assessment of Functioning score for the Veteran's PTSD ALONE and explain the meaning of that score.  

A copy of the notice informing the Veteran of the date, time, and location of the examination must be associated with the claims folder.  If that notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folders  

3. When the actions in parts 1 and 2 have been completed, the AOJ must undertake any other indicated development. Then, the AOJ must readjudicate the issue of entitlement to an initial rating in excess of 10 percent for his service-connected PTSD.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


